OFFlCE   OF THE ATTORNEY   GENERAL   OF TEXAS
                         AUSTIN




lion.George kl.Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Sir:
                    dpinionX0. C-1666
                    Be: whether 2C$ award tax is due upon
                         prizes given at Zlks.Lodge party.
        In your letter of December 12, 1939, you submit
the following facts:
        'B. P. 0. I&, Elks Lodge No. 216, San Antonio,
     have.~planneda Christmas party and dance to be
     held Deceniher19 which is open to the general
     public and at which time they will give prizes
     consisting of two automobiles? a frigidaire, a
     trip~to Cuba with expenses pad as well as many
     other cash and merchandise prizes. The purpose
     of the party, ,towhich fan admission is charged,
     is to raise money for crippled and underprivileged
     children and many other Charitable organizations.
     The prizes will be awarded under the following
     procedure. Tickets are being sold by means of
     a punch board to the general public at prices
     ranging from I# to 25#. The ticket entitles the
     purchaser to a chance on one or more prizes.
        "The purchaser punches one of the holes in
     the punch board which may contain any number from
     number 1 to number 25. The purchaser is requir-
     ed to pay for the ticket in an amount equal to
     the nuder he punches from the board. As an
     example, if he punches number 1, he is required
     to payI{ for the ticket; if he punches number
     25, he is required to pay 25~!for the ticket.
        *The night of the party the tickets bearing
     the purchasers' nams will be placed in a con-
     tainer or receptacle from which they will be
Hon. Geo. H. Sheppard, Page 2



     Brawn by soms disinterested person, one by
     one, until all the prizes have been awarded.
     An admission charge is also n&e to the
     party but the winner does not have to be
     prosent when the prizes are awarded in order
     to receive a prize."
          In your letter ofDecember 16, 1939, you give us
the additional information that the party is not to be held
in the lodge hall of the Elks Lodge, but will be held upon
the stage of the hiunicipalAuditorium of the city of San
Antonio.
          You request our opinion as to whether or not the
prizes to be so awarded will be subject to the 2C$ award
tax levied by Article 7G47f, Vernon's,Civil Statutes, which
reads, in part, as follows:
          "(a) Bvery person, firm, or corpora-
     tion conducting a theatre, place of amuse-
     ment, or any business enterprise in con-
     nection with the operation of which a prize
     in the form of money or something of value
     is   offered   or   given   to   one   or   more   patrons
     of such theatre, place of amusement, or
     business enterprise, and not given to all
     patrons thereof paying the same charge for any
     certain service, commodity, or entertainment,
     shall make a verified monthly report on the
     twenty-fifth day of each month to the Comp-
     troller of Public Accounts of the State of Tex-
     as? showing the amount of money so given in
     prizes, and the value of all @.zes or awards
     so given in connection with such business dur-
     ing the next preceding month.

            '(b') There is hereby levied a tax equal to
     twenty per cent (26) of the value of all such money,
     prizes, an& awards given in connection with the op-
     eration of each and all of the foregoing business
     enterprises,     an& at the time of -king the report
     to the Comptroller of Public Accounts, the owner
     or operator of any such business shall pay to the
     State Treasurer such tax upon the total amount
     of money,    prizes,  and awards so given during the
     next preceding month. Q fi0"
?c&. Gee. H. Sheppard, Page 3



          From a reading of the above statute, it is seen
that not every award or prize is taxable thereunder. The
statute does not purport to levy such tax unless the prize
is offered or given in connection with the operation of a
theatre, place of amsement , or some business enterprise.
We have heretofore pointed Out that the mere occasion of
making the award cannot in itself provide the business
enterprise in connection with the operation of which such
prize is given. Tax laws are to be construed striotly.
Yellow Cab Company v. Pengilly, 11 S. W. (26) 660; State
v. San Patricia Canning Company, 17 S. W. (2d) 160.
          It is our opinion that these prizes will not be
subject to the tax of Article 7047f, Vernon's Civil Stat-
utes.
                                    Yours very truly
                                ATTORNEY G:GNmAL OF TEXAS



                                BY
                                (Signed)   Glenn R. Lewis
                                                Assistant

GRL, pbp
APPROVED- Dec. 23, 1939              APPROVED -- Opinion
(Signed) Gerald C. Mann               Oommittee - By BWB,
ATTORNEY GENERAL OF TEXAS             Chairman